[Cite as Harbor Island Assn., Inc. v. Stecks Buckeye Storage Units, L.L.C., 2021-Ohio-2969.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


Harbor Island Association, Inc.                             Court of Appeals No. OT-20-012

        Appellee                                            Trial Court No. 2017 CVH 160

v.

Stecks Buckeye Storage Units, LLC,
et al.                                                      DECISION AND JUDGMENT

        Appellants                                          Decided: August 27, 2021

                                                  *****

        Richard R. Gillum, for appellee.

        Nicholas T. Stack and Mark D. Wagoner, for appellants.

                                                  *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Ottawa County Court of Common

Pleas, which granted plaintiff-appellee’s emergency motion for appointment of receiver
without hearing. For the reasons set forth below, this court reverses the judgment of the

trial court.

                                       Background

       {¶ 2} On May 12, 2017, and as amended on September 13, 2017, appellee Harbor

Island Association, Inc. filed a complaint against defendants-appellants, Stecks Buckeye

Storage Units LLC (also known as Steck’s Buckeye Storage Units, LLC, hereafter

“Stecks”) and Rick J. Stechschulte, the owner of Stecks, plus 73 co-defendants.

       {¶ 3} The complaint is captioned as an action for declaratory judgment, mandatory

injunction, and money damages. The plaintiff was seeking various declarations and relief

relating to the Harbor Island bridge—which is the only means of ingress and egress for

persons traveling to or from Harbor Island and lies within a parcel of real property owned

by appellant Stecks Buckeye Storage Units, LLC. In its amended complaint, the

Association sought the following relief:

               Count 1 (equity/ “fair share” formula): The Association asserted

       that “each owner of real estate on Harbor Island has an obligation, in

       equity, to pay for their ‘fair share’ of the maintenance and/or replacement

       of the bridge” and the Association asked the court to “establish a formula”

       to determine what a fair share is between the various owners.




2.
             Count 2 (bridge should be replaced, not repaired): The

      Association sought a declaration that “a new bridge is necessary and is the

      most efficient and cost effective” solution to the problem.

             Count 3 (Declaration of Restrictions): The Association asserted

      that the Declaration of Restrictions for Harbor Island gave the Association

      “the right* * * to replace the bridge,” and asked the court for a declaration

      to that effect. The Association expressly recognized that some defendants

      believed that the Association does not have that right under the Declaration

      of Restrictions.

             Count 4 (payment schedule): The Association asked the court to

      determine the actual amount of replacement costs and “set up a schedule for

      the parties [to] make the necessary payments for the bridge repair by a date

      certain.”

             Count 5 (appointment of a receiver): The Association asked the

      court to appoint a receiver to (a) collect the “fair share” from each of the

      parties; (b) contract with companies for the repair or replacement of the

      bridge; (c) manage and oversee the bridge repair/replacement, and (d) “take

      all other necessary acts” to ensure the repair/replacement of the bridge.

      {¶ 4} On February 5, 2019, the Association moved for summary judgment “as to

Counts One and Two of Plaintiff’s Complaint.” In its motion, the Association submitted




3.
various evidence through affidavit testimony and argued that “equity dictates * * * those

property owners who benefit from the use of the real estate of improvements in common

with other owners have an equitable obligation to pay for their fair share of the

maintenance and replacement of [the bridge]” and that “[t]he bridge is clearly in need of

replacement.” Appellant Stecks opposed the motion, arguing—among other things—that

the bridge is located upon its property, which is expressly exempted from the Declaration

of Restrictions of Harbor Island because it is located within “Reserve A.” For that

reason, Stecks maintained that it—not the Association—had the right to control any

repair or maintenance of the bridge on its property, and that it was willing to do so.

       {¶ 5} In its reply brief, the Association did not directly address the argument that

Stecks—rather than the Association—had the right to control the bridge work due to the

“Reserve A” exemption of the Declaration of Restrictions. Instead, the Association

reiterated that its motion for summary judgment was not “meant to be dispositive of the

entire case, the purpose thereof is simply to establish the legal obligation to contribute

their fair share, and to establish the condition of the bridge and the need for replacement.”

       {¶ 6} On July 25, 2019, the trial court determined that each of the landowners has

an implied easement for ingress and egress over the bridge and, in equity, “each

Defendant would be responsible for a fair share of the cost of maintenance and repair of

the Bridge. Thus, there is no issue of material fact and Plaintiff is entitled to judgment as

a matter of law as to Count One of Plaintiff’s Complaint.”




4.
       {¶ 7} The next day, however, the trial court scheduled an evidentiary hearing for

September 24, 2019 because, after discussion with counsel, the court determined that two

issues “remain[ed] pending”: (1) “whether the bridge, which is the subject of this

litigation, needs repaired or replaced” (i.e., Count Two, which was the subject of the

summary-judgment motion) and (2) “the issue of apportionment of the costs” (i.e., the

undecided portion of Count One, which was also the subject of the summary-judgment

motion). In other words, the trial court scheduled an evidentiary hearing to resolve the

outstanding factual issues related to the Association’s motion for summary judgment on

Count One and Count Two of the amended complaint, despite having already granted

summary judgment in favor of the plaintiff on Count One.

       {¶ 8} On September 24, 2019, the trial court held the evidentiary hearing, and

considered evidence regarding whether the bridge needs to be repaired or replaced (i.e.,

Count Two) and the apportionment of costs for such repair or replacement (i.e., the

unresolved portion of Count One). All the evidence and testimony was limited to these

two issues.

       {¶ 9} On January 16, 2020, the trial court issued its post-hearing judgment. It

began its ruling by stating that “[t]his cause comes before this Court after a hearing on

two issues before the Court: (1) whether the Harbor Island Bridge needs to be repaired or

replaced and (2) the allocation of the cost between the owners.” The trial court accepted

the testimony of the Association’s expert witness, Jeffery Yoder, and concluded that “a




5.
replacement of the Harbor Island Bridge is necessary.” The trial court also concluded

61.05% of the costs to replace the bridge should be allocated to the Association, 6.32% to

the Waterford Way subdivision properties, 8.42% to the Nor’Easter Cove condominium

properties, and 24.21% to the Nor’Easter club.1

       {¶ 10} Thus, the January 16, 2020 judgment resolved the remaining factual issues

that were raised by the Association’s motion for summary judgment on Count One and

Count Two. As the Association itself stated in its reply brief in support of summary

judgment, its motion was not “meant to be dispositive of the entire case, the purpose

thereof is simply to establish the legal obligation to contribute their fair share, and to

establish the condition of the bridge and the need for replacement”—which were the

exact issues that the trial court decided on January 16, 2020 after evidentiary hearing. So,

as of January 16, 2020 Count Three (regarding who had “the right * * * to replace the

bridge” under the written Declaration of Restrictions) and Count Four (seeking “a

schedule for the parties to make necessary payments for the bridge repair by a date

certain”) and Count Five (seeking the appointment of a receiver) remained pending.

       {¶ 11} Then on May 4, 2020, pursuant to R.C. 2735.01(A)(4) and Civ.R. 66,

appellee filed an emergency motion for appointment of receiver without hearing.




1
 The trial court added the Nor’Easter club to its apportionment order on May 22, 2020
via a nunc pro tunc entry.




6.
       {¶ 12} Three days later, on May 7, 2020, by way of an amended nunc pro tunc

judgment entry, the trial court granted appellee’s motion and made nine findings of fact

to support its decision:

               1. This Court issued a Decision and Judgment Entry on January 20,

       2020 (sic) which established the Bridge in question as at or near the end of

       its useful life and is in need of replacement. The Bridge as it currently

       stands, poses a substantial risk to the health and safety of the residents and

       guests of Harbor Island generally.

               2. The Plaintiff, Harbor Island Association has a right to replace the

       bridge under the terms of the subdivision declaration which was originally

       filed for record in Deed Vol 207 at page 679 of the Ottawa County

       Common Pleas Court, and subsequent amendments and additions to the

       Plat.

               3. Defendant Stecks Buckeye Storage Units, LLC claims a right to

       replace the bridge due to his ownership of the fee title to the real estate

       upon which the bridge is located.

               4. To ensure that the bridge is completed by the 2021 season,

       without significant interruption, the Bridge Design must begin in May of

       2020. Delaying the Bridge design and replacement could place the Harbor

       Island community, as a whole, in danger of Bridge failure.




7.
              5. It will be more economical for all parties hereto to pursue a single

       bridge replacement, rather than pursuing competing bridge replacement

       ideas, and litigating them.

              6. Jeffrey Yoder, PE of Poggemeyer Design Group, Inc. is qualified

       to design the bridge and provide general oversight of the construction of the

       new Bridge.

              7. Until Bridge Design is undertaken, it is unknown whether it is

       economically more feasible to construct a bridge along-side of the current

       bridge and reroute the easements/plats for the access to the island or to

       install a temporary bridge along-side the existing bridge and construct the

       new Bridge in same location as the existing Bridge.

              8. The wing wall repaired by Defendant Steck’s continues to move.

       The further the wing wall moves out of plumb, the danger of bridge failure

       increases exponentially, and

              9. There is an overriding public safety interest in ensuring a new

       safe bridge is constructed.

       {¶ 13} The trial court attempted to resolve Count Three when it concluded that the

the Association “has a right to replace the bridge under the terms of [the Declaration of

Restrictions]. However, the record demonstrates that the trial court was never presented

with any motion, argument, or evidence regarding the disputed issue of who has the




8.
“right to replace the bridge” under the Declaration of Restrictions. Indeed, the

Association’s emergency motion to appoint receiver did not address the issue at all.

Rather, the Association merely reiterated that it had “prevailed on both the issue of

necessity of replacement of the Bridge as well as apportionment of the costs thereof,” and

argued that the appointment of a receiver was the next logical step and most efficient

means to accomplish the timely replacement of the bridge. But the Association’s motion

missed a critical step: the need to resolve the disputed issue of who has the right to

undertake the replacement work, i.e. Count Three.

       {¶ 14} It is important to remember that when Stecks attempted to raise this issue in

response to the Association’s motion for summary judgment on Counts One and Two—

by arguing in its opposition brief that Stecks (not the Association) had the authority to

replace the bridge on its property because “Reserve A” is exempted from the Declaration

of Restrictions upon which the Association relies—the Association did not respond to the

merits of that argument but, essentially, implied that issue was for another day. From that

point forward, all of the argument and evidence relating to the summary-judgment

motion and the corresponding evidentiary hearing was limited to Counts One and Two.

Simply put, Count Three was barely mentioned, let alone meaningfully addressed, at any

time before the trial court’s ruling on May 7, 2020.

       {¶ 15} The trial court then proceeded to appoint a receiver “with all powers and

authorities vested in a receiver pursuant to chapter 2735 of the Revised Code, and all




9.
powers and duties described herein,” including to contract for the design and construction

of a new bridge and additional services necessary and customary in the construction

process, to assess and collect from all parties and Harbor Island property owners their

“fair share of the costs of the bridge design, construction, construction management,

escrow fees, receiver fees and court costs of this action, obtain any necessary insurance

policies, as well as any other costs or expenses the Receiver deems necessary for

completion of Bridge Construction,” and to take all actions necessary in the receiver’s

opinion in furtherance of the trial court’s order.

       {¶ 16} On May 22, 2020, the trial court issued two nunc pro tunc judgment

entries—one of which added Civ. R. 54(B) language to its January 16, 2020 post-hearing

judgment, while the other added Civ.R. 54(B) language to its May 7, 2020 judgment

appointing a receiver.

                                           Appeal

       {¶ 17} Appellants filed this appeal setting forth three assignments of error:

              1. The Trial Court erred as a matter of law by appointing a receiver

       pursuant to R.C. 2735.01(A)(4) prior entry of a final judgment.

              2. The Trial Court abused its discretion, and erred as a matter of

       law, by denying Appellants an opportunity to be heard on Appellee’s

       request for the appointment of a receiver.




10.
              3. The Trial Court abused its discretion by granting Appellee’s

       request for the appointment of a receiver without clear and convincing

       evidence demonstrating the need for a receiver and by deciding ultimate

       issues without notice.

                                      Final Judgment

       {¶ 18} We find the assignments of error are related and they will be considered

together for ease of discussion. Appellants argue the trial court erred by appointing a

receiver pursuant to R.C. 2735.01(A)(4), which first requires the existence of a final

judgment. Appellants argue that at the time of the trial court’s decision appointing a

receiver, “at least two claims remained pending”: Count Three and Count Four. In

response, appellee argues Counts Three and Four “are essentially rendered moot by the

appointment of a Receiver.

       {¶ 19} R.C. 2505.02(B)(1) describes the type of final order relevant to this appeal:

“An order is a final order that may be reviewed, affirmed, modified, or reversed, with or

without retrial, when it is * * * (1) An order that affects a substantial right in an action

that in effect determines the action and prevents a judgment.” “‘For an order to

determine the action and prevent a judgment for the party appealing, it must dispose of

the whole merits of the cause or some separate and distinct branch thereof and leave

nothing for the determination of the court.’” State ex rel. O'Malley v. Russo, 156 Ohio

St.3d 548, 2019-Ohio-1698, 130 N.E.3d 256, ¶ 18, quoting Hamilton Cty. Bd. of Mental




11.
Retardation & Dev. Disabilities v. Professionals Guild of Ohio, 46 Ohio St.3d 147, 153,

545 N.E.2d 1260 (1989). “R.C. 2505.02 does not require a trial court to indicate its

express intent to create a final order. What does matter is whether the order itself

satisfies any of the circumstances listed in R.C. 2505.02(B).” Id. at ¶ 17.

       {¶ 20} Since we have found that Counts Three, Four and Count Five remained

pending as of the January 16, 2020 decision, that order was not a final, appealable order

under R.C. 2505.02(B).

                              Appointment of the Receiver

       {¶ 21} Appellate review of a trial court’s decision on the appointment of a receiver

is for an abuse of discretion. State ex rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69, 73, 573

N.E.2d 62 (1991). Abuse of discretion “‘connotes more than an error of law or judgment;

it implies that the court’s attitude is unreasonable, arbitrary or unconscionable.’”

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983), quoting State

v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶ 22} On May 4, 2020, the Association filed an emergency motion for

appointment of receiver without a hearing. In its motion, the Association argued that it

had “prevailed on both the issue of necessity of replacement of the Bridge as well as the

apportionment of the costs thereof” and “[t]he most efficient and equitable manner to

implement this Order in a safe and efficient manner is to appoint a Receiver to carry the

Court’s Order.” The Association argued that there was an “urgent need to replace the




12.
Bridge during the off-season” given the “seasonable nature of the bridge usage” and,

therefore “the process must be in early to mid-May of this year to ensure minimal

disruption to the parties hereto and to the members of the Nor’Easter Club.” The

Association did not argue why it had the right to replace the bridge under the Declaration

of Restrictions (i.e., Count Three)—indeed, it did not address the Declaration of

Restrictions, or acknowledge the parties’ dispute regarding their respective rights under

that document. Nor did the trial court address this continuing dispute that appellee

Stecks—rather than the Association—had the right to control the bridge work due to the

“Reserve A” exemption of the Declaration of Restrictions.

       {¶ 23} Three days later, on May 7, 2020, the trial court granted the Association’s

motion for receiver—not only without a hearing, but without allowing appellants any

opportunity to be heard on the motion whatsoever. Moreover, the trial court included a

“finding of fact” in its May 7, 2020 decision stating that the Association “has a right to

replace the bridge under the terms of [the Declaration of Restrictions]”—thereby

resolving Count Three—even though the Association did not move for judgment on that

claim, and even though appellants were given no opportunity to respond.

       {¶ 24} On May 22, 2020, the trial court issued two nunc pro tunc judgment

entries—one of which added Civ. R. 54(B) language to its January 16, 2020 post-hearing

judgment, while the other added Civ.R. 54(B) language to its May 7, 2020 judgment

appointing a receiver.




13.
       {¶ 25} The addition of the Civ. R. 54(B) language to the May 7, 2020 decision—

which did not resolve all claims because Count Four remained pending—was appropriate

because court appointment of a receiver is a final order under R.C. 2505.02(B)(2).

Debartolo v. Dussault Moving, Inc., 8th Dist. Cuyahoga No. 96667, 2011-Ohio-6282, ¶

8, quoting Hummer v. Hummer, 8th Dist. Cuyahoga No. 96132, 2011–Ohio–3767, ¶

8 (“‘It is well settled that an order appointing a receiver is a final, appealable order that

affects a substantial right in a special proceeding.’”). Moreover, “where additional

claims remain pending, an order appointing a receiver is a final appealable order only if

the trial court makes an express determination under Civ.R. 54(B) that there is no just

reason for delay.” McCarthy v. Anderson, 5th Dist. Licking No. 17 CA 33, 2018-Ohio-

1994, ¶ 23; see also Koehler Bros. v. Swihart, 3d Dist. Hancock No. 5-78-16, 1979 WL

207934, (May 1, 1979).

       {¶ 26} Nevertheless, in this case, the process utilized by the trial court to appoint

the receiver was flawed for several reasons.

       {¶ 27} The Ohio Supreme Court has held that “[t]he appointment of a receiver * *

*, cannot be lawfully made without notice, unless the delay required to give such notice

will result in irreparable loss.” Railway Co. v. Jewett, 37 Ohio St. 649 (1882), paragraph

two of the syllabus.




14.
       {¶ 28} While the testimony given at the September 24, 2019 hearing was directed

at the necessity of repairs or replacement of the bridge and the apportionment of costs,

none was directed at the urgency of the appointment of a receiver to achieve either goal.

       {¶ 29} Although its pleading was captioned “Emergency Motion for Appointment

of Receiver” the motion itself argued that a receiver was the most efficient manner to

implement the court’s January 20, 2020 order. Specifically, the “oversight, decision

making and collection of assessments necessary for the replace of the private bridge.”

       {¶ 30} Civil Rule 6(C) states:

              (C) Time: Motions.

              (1) Motion Responses and Movants’ Replies Generally. Responses

       to a written motion, other than motions for summary judgment, may be

       served within fourteen days after service of the motion. Responses to

       motions for summary judgment may be served within twenty-eight days

       after service of the motion. A movant’s reply to a response to any written

       motion may be served within seven days after service of the response to the

       motion.

              (2) Motions Prior to Hearing or Trial. Unless a different period is

       fixed under these rules or by order of the court, a written motion for

       purposes of a hearing that is not a trial shall be served no later than fourteen

       days prior to the hearing, and a written motion for purposes of a trial shall




15.
       be served no later than twenty-eight days prior to the start of trial.

       Responses to such motions may be served as provided by Civ.R. 6(C);

       however, a movant’s reply to the response is not permitted.

              (3) Modification for Good Cause Upon Motion. Upon motion of a

       party in an action, and for good cause, the court may reduce or enlarge the

       periods of time provided in divisions (C)(1) and (C)(2) of this rule.

       {¶ 31} Thus, this rule permits fourteen days for a respondent to reply or otherwise

respond to the motion, unless the trial court found good cause to otherwise reduce or

enlarge the period.

       {¶ 32} We are also mindful of the necessity of compliance with the Local Rule of

the Ottawa County Court of Common Pleas. Specifically, Local Rule 20.05(C) Motions

for temporary restraining order or for other urgent relief, which states, in pertinent part:

              Such motions will be heard ex parte only upon a showing that an

       extraordinary hardship will result to the moving party by any delay in the

       proceedings and in appropriate cases a bond will be required.

       {¶ 33} The Fourteenth Amendment to the United States Constitution and Section

16, Article I of the Ohio Constitution, require that every party to an action must be

afforded “‘a reasonable opportunity to be heard after a reasonable notice of such

hearing.’” Ohio Valley Radiology Assoc. Inc. v. Ohio Valley Hosp. Ass’n. (1986), 28

Ohio St.3d 118, 125, quoting State ex rel. Allstate Ins. Co. (1936), 130 Ohio St. 347,




16.
paragraph five of the syllabus. Thus, in order to satisfy constitutional due process, some

form of reasonable notice of a trial date is required. Id. at 124. In the absence of a local

rule governing the provision of notice of a trial date, constructive notice by the setting

down of that date on the court’s docket may satisfy the constitutional mandate. Id. See

also Nalbach v. Cacioppo, 11th Dist. Trumbull No.2001-T-0062, 2002-Ohio-53, ¶

24; Grice v. Herbert Laronge, Inc (May 25, 1989), 8th Dist. Cuyahoga Nos. 55333,

55359. Fahey v. Eschrich, 6th Dist., Ottawa No. OT-06-012, 2006-Ohio-5619, ¶ 9

       {¶ 34} The record of the case before us discloses that appellant never received

actual notice of the final hearing/trial on the merits of appellee’s petition. Because such

notice is required under Ottawa County’s local rules, appellant was denied his

constitutional right to due process.

       {¶ 35} Accordingly, we find that the trial court abused its discretion in granting

the emergency motion for an appointment of a receiver without a hearing. Appellants’

assignments of error are found well-taken.

                                       Conclusion

       {¶ 36} On consideration whereof, the judgment of the Ottawa County Court of

Common Pleas is reversed. This matter is remanded for proceedings consistent with this

decision. Appellee is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                           Judgment reversed
                                                                              and remanded.




17.
                                                          Harbor Island Association, Inc.
                                             v. Stecks Buckeye Storage Units, LLC, et al.
                                                                             OT-20-012




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




18.